 


110 HR 2463 IH: To amend the Internal Revenue Code of 1986 to extend the special rule for recognition of gain on dispositions to implement Federal Energy Regulatory Commission or State electric restructuring policy.
U.S. House of Representatives
2007-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 2463 
IN THE HOUSE OF REPRESENTATIVES 
 
May 23, 2007 
Mr. Kind (for himself, Mr. Ryan of Wisconsin, and Mr. Levin) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to extend the special rule for recognition of gain on dispositions to implement Federal Energy Regulatory Commission or State electric restructuring policy. 
 
 
1.Extension of special rule for recognition of gain on dispositions to implement Federal Energy Regulatory Commission or State electric restructuring policy 
(a)In generalParagraph (3) of section 451(i) of the Internal Revenue Code of 1986 is amended by striking January 1, 2008 in paragraph (3) and inserting January 1, 2010. 
(b)Technical amendmentClause (ii) of section 451(i)(4)(B) of such Code is amended by striking December 31, 2007 and inserting the date which is 4 years after the close of the taxable year in which occurs the transaction to which the election under this subsection applies.   
(c)Effective date 
(1)In generalExcept as provided in paragraph (2), the amendments made by this section shall apply to transactions after December 31, 2007. 
(2)Technical amendmentThe amendment made by subsection (b) shall take effect as if included in section 909 of the American Jobs Creation Act of 2004.  
 
